Case 0:21-cv-61127-RS Document 9 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 0:21-cv-61127-RS


 SHLOMY HALAWANI,
 individually and on behalf of all,
 others similarly situated,                                  CLASS ACTION

         Plaintiff,                                          JURY TRIAL DEMANDED

 v.

 SPEEDWAY LLC,

       Defendant.
 __________________________________/

                      STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         Plaintiff Shlomy Halawani and Defendant Speedway LLC, pursuant to Federal Rule of Civil

 Procedure 41(a)(1)(A)(ii), hereby stipulate to dismiss the instant action. All claims of Plaintiff,

 individually, are hereby dismissed without prejudice. All claims of the putative class members are

 hereby dismissed without prejudice.

 Dated: August 2, 2021


                                                             Respectfully submitted,

                                                             /s/ Manuel S. Hiraldo
                                                             Manuel S Hiraldo
                                                             HIRALDO P.A.
                                                             401 E. Las Olas Boulevard
                                                             Suite 1400
                                                             Ft. Lauderdale, FL 33301
                                                             954-400-4713
                                                             Email: mhiraldo@hiraldolaw.com

                                                             Attorney for Plaintiff
Case 0:21-cv-61127-RS Document 9 Entered on FLSD Docket 08/02/2021 Page 2 of 2




                                               /s/ Daniel B. Rogers
                                               Daniel B. Rogers (FBN 195634)
                                               SHOOK, HARDY & BACON L.L.P.
                                               Citigroup Center, Suite 3200
                                               201 S. Biscayne Blvd.
                                               Miami, FL 33131
                                               305-358-5171
                                               drogers@shb.com

                                               Attorney for Defendant
